 


110 HR 3142 IH: Violent Crime Prevention and Enforcement Act of 2007
U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3142 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2007 
Mr. Reichert introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide law enforcement critical tools and resources for preventing and enforcing violent crime. 
 
 
1.Short titleThis Act may be cited as the Violent Crime Prevention and Enforcement Act of 2007.  
2.Graduated penalties for civil violations by Federal firearms licensees 
(a)In generalSection 923(e) of title 18, United States Code, is amended to read as follows: 
 
(e) 
(1) 
(A)If the Attorney General determines that a licensee under this section has willfully violated any provision of this chapter or any regulation prescribed under this chapter, the Attorney General may— 
(i)if the violation is of a minor nature— 
(I)impose on the licensee a civil money penalty of not more than $1,000 for each instance of such violation, except that the total amount of penalties imposed on a licensee under this subclause for violations arising from a single inspection shall not exceed $5,000; or 
(II)suspend the license for not more than 30 days, if in the period for which the license has been in effect, the licensee on at least 1 prior occasion has received a written notice of violation(s) of this chapter or any regulations prescribed under this chapter, and specify the circumstances under which the suspension is to be terminated; or 
(ii)if the violation is of a serious nature— 
(I)impose on the licensee a civil money penalty of not more than $2,500 for each instance of such violation, except that the total amount of penalties imposed on a licensee under this subclause for a violation arising from a single inspection shall not exceed $15,000; 
(II)suspend the license for not more than 90 days, and specify the circumstances under which the suspension is to be terminated; 
(III)revoke the license; or 
(IV)take the actions described in subclauses (I) and (II), or subclauses (I) and (III). 
(B) 
(i) 
(I)In determining the amount of a civil money penalty to impose under subparagraph (A) on a licensee, the nature and severity of the violation involved, the size of the firearms business operated by the licensee, and the prior record of the licensee shall be considered. 
(II)On request of the licensee, the Attorney General may consider the ability of the licensee to pay a civil money penalty, and may allow the licensee to submit documents and information to establish the ability of the licensee to pay. The Attorney General shall not make part of any public record any document or information so submitted, and shall return to the licensee any such document or information. 
(III)The total amount of penalties imposed on a licensee under subparagraph (A) with respect to violations of a minor nature and of a serious nature arising from a single inspection or examination shall not exceed $15,000. 
(ii)For purposes of subparagraph (A), violation of a provision of this chapter with respect to 2 or more firearms during a single transaction shall be considered a single violation of the provision. 
(iii)The Attorney General may defer, or suspend, in whole or in part, the imposition of a civil money penalty on a licensee whose license is suspended under this paragraph. 
(C)For purposes of subparagraph (A), the Attorney General shall prescribe by regulation which violations of this chapter shall be considered to be of a serious nature. 
(D)The Attorney General may not commence an enforcement action under subparagraph (A) with respect to any violation after the 2-year period that begins on the date the violation is discovered. The limitations period does not prevent the Attorney General from introducing evidence of any violation to establish willfulness. 
(2) 
(A)Not less than 30 days before the effective date of any penalty imposed on a licensee by reason of a determination made under paragraph (1), or of any denial of an application for a license pursuant to subsection (d)(2) of this section, the Attorney General shall send the licensee a written notice— 
(i)of the determination or denial, and the grounds on which the determination or denial was made; 
(ii)of the nature of the penalty; and 
(iii)that the licensee may, within 30 days after receipt of the notice, request a hearing to review the determination or denial. 
(B)A hearing to review a determination or denial made under paragraph (1) or subsection (d)(2) of this section with respect to a licensee shall not be held unless the licensee requests such a hearing within 30 days after receiving the notice of the determination or denial sent pursuant to subparagraph (A). 
(3)This subsection shall not be interpreted to affect the authority of the Attorney General under section 922(t)(5) or section 924(p) of this title.. 
(b)Conforming amendmentSection 923(f) of title 18, United States Code, is amended— 
(1)by striking paragraphs (1) and redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively; 
(2)in paragraph (1), as redesignated, by— 
(A)inserting or otherwise imposes a sanction pursuant to subsection (e) after or revokes, a license; 
(B)striking or revocation and inserting or sanction pursuant to subsection (e); 
(C)striking In the case of a revocation of a license, the and inserting The; and 
(D)striking date of the revocation and inserting date of the sanction; and 
(3)in paragraph (2), as redesignated, by— 
(A)striking (2) each place it appears and inserting (1); 
(B)striking or revoke a license and inserting or impose a sanction pursuant to subsection (e); 
(C)striking or revocation and inserting or sanction under subsection (e); and 
(D)striking or to revoke the license and inserting or to impose the sanction under subsection (e). 
(c)Effective dateThe amendments made by this section shall take effect 270 days after the date of enactment of this Act. 
3.Amendments relating to violent crime 
(a)Clarification of illegal gun transfers To commit drug trafficking crime or crimes of violenceSection 924(h) of title 18, United States Code, is amended to read as follows: 
 
(h)Whoever, in or affecting interstate or foreign commerce, knowingly transfers a firearm, knowing that the firearm will be used to commit, or possessed in furtherance of, a crime of violence or drug trafficking crime (as defined in subsection (c)(2)), shall be fined under this title and imprisoned not more than 20 years.. 
(b)Conspiracy penaltySection 371 of title 18, United States Code, is amended by striking five years, or both. and inserting 20 years (unless the maximum penalty for the crime that served as the object of the conspiracy has a maximum penalty of imprisonment of less than 20 years, in which case the maximum penalty under this section shall be the penalty for such crime), or both. This paragraph does not supersede any other penalty specifically set forth for a conspiracy offense.. 
4.Possession of firearms by dangerous felons 
(a)In generalSection 924(e) of title 18, United States Code, is amended by striking paragraph (1) and inserting the following: 
 
(1)In the case of a person who violates section 922(g) of this title and has previously been convicted by any court referred to in section 922(g)(1) of a violent felony or a serious drug offense shall— 
(A)in the case of 1 such prior conviction, where a period of not more than 10 years has elapsed since the later of the date of conviction and the date of release of the person from imprisonment for that conviction, be imprisoned for not more than 15 years, fined under this title, or both; 
(B)in the case of 2 such prior convictions, committed on occasions different from one another, and where a period of not more than 10 years has elapsed since the later of the date of conviction and the date of release of the person from imprisonment for the most recent such conviction, be imprisoned for not more than 20 years, fined under this title, or both; and 
(C)in the case of 3 such prior convictions, committed on occasions different from one another, be fined under this title and imprisoned not less than 15 years or more than life, and notwithstanding any other provision of law, the court shall not suspend the sentence of, or grant a probationary sentence to, such person with respect to the conviction under section 922(g).. 
(b)Amendment to sentencing guidelinesPursuant to its authority under section 994(p) of title 28, United States Code, the United States Sentencing Commission shall amend the Federal Sentencing Guidelines to provide for an appropriate increase in the offense level for violations of section 922(g) of title 18, United States Code, in accordance with section 924(e) of that title 18, as amended by subsection (a). 
5.Expansion of rebuttable presumption against release of persons charged with firearms offensesSection 3142(e) of title 18, United States Code, is amended in the matter following paragraph (3) by inserting an offense under subsection (g)(1), (g)(2), (g)(4), (g)(5), (g)(8), or (g)(9) of section 922, after that the person committed. 
6.Conforming amendmentSection 922(d) of title 18, United States Code, is amended in the matter preceding paragraph (1) by inserting , transfer, after sell. 
7.Increased penalties for interstate and foreign travel or transportation in aid of racketeeringSection 1952 of title 18, United States Code, is amended— 
(1)in subsection (a), by striking perform and all that follows through the end of the subsection and inserting perform or attempts to perform an act described in paragraph (1), (2), or (3), or conspires to do so, shall be punished as provided in subsection (d).; and 
(2)by adding at the end following: 
 
(d)The punishment for an offense under subsection (a) is— 
(1)in the case of a violation of paragraph (1) or (3), a fine under this title and imprisonment for not more than 20 years; and 
(2)in the case of a violation of paragraph (2), a fine under this title and imprisonment for any term of years or for life, but if death results the offender may be sentenced to death.. 
8.Increased penalties for use of interstate commerce facilities in the commission of murder-for-hire and other felony crimes of violence 
(a)In generalSection 1958 of title 18, United States Code, is amended— 
(1)by striking the section heading and inserting the following: 
 
1958.Use of interstate commerce facilities in the commission of murder-for-hire and other felony crimes of violence; and 
(2)in subsection (a), by— 
(A)inserting or other crime of violence, punishable by imprisonment for more than 1 year, after intent that a murder; and 
(B)striking shall be fined the first place it appears and all that follows through the end of such subsection and inserting the following: “shall, in addition to being subject to a fine under this title— 
 
(1)if death results, be sentenced to death or life in prison; 
(2)if the crime of violence is kidnapping, aggravated sexual abuse (as defined in section 521), or maiming, or a conspiracy to commit such a crime of violence, be imprisoned any term of years or for life; 
(3)if the crime of violence is an assault, or a conspiracy to assault, that results in serious bodily injury (as defined in section 1365), be imprisoned not more than 30 years; and 
(4)in any other case, be imprisoned not more than 20 years.. 
(b)Clerical amendmentThe item relating to section 1958 in the table of sections at the beginning of chapter 95 of title 18, United States Code, is amended to read as follows: 
 
 
1958. Use of interstate commerce facilities in the commission of murder-for-hire and other felony crimes of violence.. 
9.Statute of limitations for violent crime 
(a)In generalChapter 213 of title 18, United States Code, is amended by adding at the end the following: 
 
3299A.Violent crime offensesNo person shall be prosecuted, tried, or punished for any noncapital felony crime of violence, including any racketeering activity or gang crime which involves any crime of violence, unless the indictment is found or the information is instituted not later than 10 years after the date on which the alleged violation occurred or the continuing offense was completed.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 213 of title 18, United States Code, is amended by adding at the end the following: 
 
 
3299A. Violent crime offenses.. 
10.Statute of limitations for terrorism offensesSection 3286(a) of title 18, United States Code, is amended— 
(1)in the subsection heading, by striking Eight-Year and inserting Ten-Year; and 
(2)in the first sentence, by striking 8 years and inserting 10 years. 
11.Crimes of violence and drug crimes committed by illegal aliens 
(a)OffensesPart 1 of title 18, United States Code, is amended by inserting after chapter 51 the following: 
 
52Illegal aliens 
1131.Enhanced penalties for certain crimes committed by illegal aliens 
(a)In generalWhoever, being an alien who is present in the United States in violation of section 275 or 276 of the Immigration and Nationality Act (8 U.S.C. 1325 and 1326), knowingly commits, conspires, or attempts to commit a felony crime of violence for which imprisonment for a period of more than 1 year may be imposed, or a drug trafficking crime (as defined in section 924(c)), shall be fined under this title, imprisoned not more than 20 years, or both. 
(b)Previously ordered removedIf the defendant in a prosecution under subsection (a) was previously ordered removed under the Immigration and Nationality Act on the grounds of having committed a crime, the defendant shall be fined under this title, imprisoned not more than 30 years, or both. 
(c)Running of sentenceA term of imprisonment imposed for an offense pursuant to this section may not run concurrently with any other sentence of imprisonment imposed for another offense.. 
(b)Clerical amendmentThe table of chapters at the beginning of part I of title 18, United States Code, is amended by inserting after the item relating to chapter 51 the following new item: 
 
 
52.Illegal Aliens1131.. 
 
